Case 19-70190-hdh11 Doc 20 Filed 07/29/19 Entered 07/29/19 17:23:09 Pagei1ofi1

Fill in this information to identify the case:

Debtor name J&D Construction, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

Casenumber 19-70190-11 C] Check if this is an
(if known) amended filing

Official Form 206H
Schedule H: Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.

1. Does the debtor have any codebtors?
No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

oO Yes

2. InColumn 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Coiumn 2, identify the creditor to whom the debt is

owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
separately in Column 2.

Column 1: Codebtor Column 2: Creditor

Check all schedules
Name Mailing address Name that apply:

Official Form 206H Schedule H: Codebtors page 1
